ORDER
PER CURIAM.
Appellant, Haggins Chiropractic Center, appeals the summary judgment of the Circuit Court of St. Louis City entered in favor of respondent, American Family Mutual Insurance Company, denying appellant’s breach of an insurance contract claim. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment of the trial court is supported by substantial and competent evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).